Mr. Justice Todd, Jr.,
dissenting.
I dissent. I consider that the judgment by default entered by the clerk in case No. 14,749 is void, as he had no . authority to enter it, under the first subdivision of § 194 of the Code of Civil Procedure. Besides, I believe that the judgment entered in the case E. Rubio and Sons v. Carrasco, 26 P.R.R. 225, was rightly rendered and should not be reversed-. Said case, as well as many others decided by this Court, did *926but strengthen locally the ruling on an account stated according to the American Law, which establishes a new cause of action based upon a contract between the parties upon settling by agreement, open accounts between them. The action is based upon the agreement between the parties at the time of settlement. As stated in Lange v. Honoré, 51 P.R.R. 690: “The principle of an account stated depends ordinarily upon an agreement between the parties that a certain account is correct. This agreement may be express, or may be implied from the failure of the debtor to raise any objection within a reasonable time after the presentation of the account by the creditor, or perhaps by other acts of the debtor. It is essentially a new contract which is unimpeachable in its terms except for fraud or mistake.”
It is because of this fact that, not only in E. Rubio and Sons v. Carrasco, supra, but also in Insular Industrial, etc. Ass'n v. Cintrón, 52 P.R.R. 611, 615, we held that in an action based upon an account stated “What is essential is an allegation as to the recognition, approval or admission of the balance, since from that recognition, approval or admission of the balance or account arises a new and independent cause of action, upon which the complaint must be founded.”
In said case it was expressly set forth that the defendant acknowledged the debt and action was based upon its implied promise of payment. To the same effect in the case of Cochran v. Fernández, 47 P.R.R. 666, 673, we upheld the validity of a judgment by default entered by the clerk, saying: “The judgment by default was entered only upon the basis of the second cause of action, that is, the one founded upon a liquidated current account, rendered to and accepted by the defendant. That being so, this is clearly an action arising upon a contract for the recovery of money, and is therefore covered by Subdivision 1 of § 194 of the Code of Civil Procedure.” (Italics ours.)
Irrespective of whether the citation of 1 Ruling Case Law in the case of Rubio v. Carrasco, supra, does not expressly *927■uphold what was stated in the opinion, adjudged cases uphold the conclusion reached. To that effect, in Mortensen v. Dayton Sand and Gravel Co., 22 P. 2d 320 (Ore., 1933) the ruling laid down since 1894 is ratified in Foste v. Standard Life & Acc. Ins. Co., 38 Pac. 617, as follows: “The material allegations in an action on an account stated are (1) that plaintiff and defendant came to an accounting together; (2) on such accounting, defendant was found indebted to the plaintiff in a specified sum, (3) which defendant promised to pay, (4) and has not paid.” It is true it has been decided that regarding the third requisite, if all the other necessary facts for alleging an account stated are set forth, the promise to pay is implied from the very fact of the accounting agreed upon and accepted by the parties. 1 Am. Jur. 284, Sec. 29.
To state in a complaint that groceries, merchandise and money in the amount of $1,049.67 have been taken on credit, “said amount actually being an account stated” is not to state a cause of action on an account stated but on an open if»' x account which the plaintiff liquidated by himself. That the clerk understood it to be so is shown by the fact that upon entering judgment by default in case No. 14,749, he ordered the defendants (among them eight minors) to pay the plaintiff the total amount of $2,548.15 as “value of the open account stated in the claim.”
It has been decided that an allegation (in a counterclaim) that “the plaintiff on the 10th of December, 1918 and prior thereto, was indebted to the defendant in the sum of $595.58 upon an account stated”, constituted a mere legal conclusion. Herr v. Kennedy, 195 Pac. 530 (Arizona, 1921). What difference is there between said allegation and that in the case before us? None, in my judgment. To the same effect see Mercantile Trust Co. v. Doe, 146 Pac. 692 (Cal. 1914) and Merritt v. Meisenheimer, 146 Pac. 370 (Wash., 1915).
As it was understood by the clerk of the court himself upon entering judgment by default, the allegations in the complaint stated a cause of action on a current account originated; *928partly by the heirs of Román Guadalupe López, and partly by their predecessor. Assuming that the mother could acknowledge the debt contracted by her husband insofar as she was concerned, I think that the case of Fonseca v. Molina, 39 P.R.R. 525 cited in the opinion of the Court, is not an authority to affirm that she could recognize said debt insofar as it affected her minor children, as said case involved a debt contracted by the mother herself for her own benefit and that of her children. In the instant case, the mother claiming that there were opposed interests between her and her minor children, petitioned the court to appoint a guardian ad litem for them. She further claimed that there were no paternal or maternal grand-parents and an outsider was appointed. In spite of this, it was proved that the maternal grandmother was living when the appointment of the judicial guardian was made, such appointment corresponding to her. Sections 160 and 178 of the Civil Code, 1980 ed. So that the acknowledgment of the debt that the guardian ad litem might have made could not bind the minor children either.
As to the cases cited in the opinion of the Court relative to the term “insolvent” used in a claim the legal situation is very different from the instant case. The word “insolvent” has no implication of a contractual relation of any kind as in the case of the term “account stated.” To allege that a person is insolvent is to state an ultimate fact. To allege that a debt is a stated account is to set forth a legal conclusion, because if it has not been liquidated in agreement between the parties and accepted, such an account stated does not exist and, consequently, there is no contract between the parties warranting the clerk to enter, by operation of law, a judgment by default, pursuant to § 194, supra, Congress Cigar Co., Inc. v. Grau, 44 P.R.R. 626; Benítez v. District Court, 36 P.R.R. 408. The fact that the complaint adduced • a cause of action on an open account did not justify the clerk in entering judgment by default. Rivera v. Court, 44 P.R.R. 796; De León v. Pérez, 54 P.R.R. 202.
April 26, 1950.
In Ching Yau v. Rapozo, 30 Haw. 24, judgment was entered by the court after a trial on its merits. Besides, the complaint contained additional allegations, such as the date when the account was liquidated. There was no question involved of a judgment by default entered by a clerk in a case: where there were defendant minors as in the case at bar.
I believe that the judgment should be affirmed.
ON MOTION FOR RECONSIDERATION
Mr. Chief Justice De Jesús
delivered the opinion of the Court.
The appellants seek the reconsideration of the judgment rendered in this case. They assign two errors which in fact may be boiled down to the following: That the lower court did not acquire jurisdiction over the. defendants in civil suit No. 14749, because it was not proved that a copy of the summons had been delivered to each one of them and to their mother.
The controversy herein turns on the interpretation that ought to be given to the affidavit verifying service of the summons.. This affidavit insofar as pertinent reads:
*930. I notified it personally to Alejandrina Guadalupe Ortiz, Román, Pedro, Emiliano, Gregorio, Rosendo, Juana, Nepomu-■ceno, Wenceslao, and Enrique Guadalupe, that is, the defendant mentioned in said summons, having, I mean, delivering to said ■defendants and leaving with them personally at their dwelling,, Palma Ward, Vieques, a copy of said summons and with the •defendant a copy of the complaint mentioned in said summons, . .
If we construe separately the phrase “delivering to said defendants and leaving with them personally at their dwelling, Palma Ward Vieques, copy of said summons,”' there might be some ground for doubt as to whether a copy of the summons was actually delivered to each of the defendants; . but if we consider .the return in its entirety we shall notice •that when the person who served it refers to the delivery of •the summons he uses the plural, that is, “delivering to; said defendants,” whereas when he refers to the delivery of the complaint he uses the singular. Perhaps it might be understood differently if the person who served it had said “delivering to said defendants and leaving with them personally at their dwelling Palma Ward, Vieques, a copy of said summons and a copy of the complaint.” But as we have pointed out the person who served it was careful enough to use the plural when he referred to the persons to .whom he delivered a copy of the summons and the singular when he referred to the delivery of the copy of the complaint. He indicated thus that he delivered to each defendant a copy of the summons and a single copy of the complaint for all the defendants.
García v. Dávila, 45 P.R.R. 159, decided in 1933 when procedural questions were still quite narrowly construed, as compared with the present liberal construction thereof in order to do substantial justice, is not applicable. If we examine the marshal’s return in the case of García, supra, we shall notice that with respect to the delivery of the summons as well as to the delivery of the complaint, he uses the same language, that is, that he delivered to the defendants “a copy *931of such summons, and delivering to the said defendants a true and exact copy of the complaint,” thus showing that the same procedure was followed with respect to the delivery of the copy of the summons as well as with respect to the delivery of the copy of the complaint. Furthermore, that case involved a suit which originated in a municipal court, whose jurisdiction, since it is not a court of record, is not presumed. That is why this Court at the close of its opinion in that case stated:
“Even if the meaning was ambiguous or doubtful, the doubt must be resolved against the appellants. What the return said was completely consistent with a state of facts wherein the marshal had only delivered a single copy and the jurisdiction of an inferior court not of record must appear positively.” (Italics ours.)
We might add that in the case of García, supra, service was made by the marshal, a person who, because of the position he holds, is presumed to be familiar with the drafting of a return of process, while in this case the proof of service was drawn up by a private individual.
In the absence of affirmative evidence, which is lacking here, for the plaintiffs herein did not attempt at any time to prove that they had not been summoned, we must conclude that, since a court of record of general jurisdiction is involved, the presumption of jurisdiction1 subsists, and, consequently, that the summons is valid. Condon v. Associated Hospital Service, 40 N.E. 2d. 230 (N.Y. 1942) and Wilson v. Duncan, 110 P. 2d 596 (Okla. 1941); 1 Freeman on Judgments, (5th ed. 1925) § 383, pp. 817 et seq.
In view of the foregoing the reconsideration sought will be denied.
Mr. Justice Todd, Jr., agrees with this decision but still dissents from the main opinion.

 Besides this presumption, we deem it advisable to say that it appears from the record that on the date of the trial the person who served the summons had died.